Order reversed on the law, without costs, writ of habeas corpus sustained, and relator discharged from his present custody and remanded to the custody of the authorities of the Institution for Male Defective Delinquents at Napanoch, N. Y. In our opinion, the relator is a mental defective within the meaning of the Mental Hygiene Law, and, as such, was properly committed to the institution at Napanoch, under the provisions of section 438 of the Correction Law as it existed at the time of his commitment. He has never been discharged from that institution, pursuant to the provisions of section 442 of said law, and, while his commitment to that institution remains outstanding, the criminal courts are without jurisdiction to try, convict or sentence him for the crime in question. Young, Hagarty, Carswell and Scudder, JJ., concur; Davis, J„ dissents and votes to affirm.